DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-4, 6-11, 13-18, and 20-21 are allowed under this Office action.
Allowable Subject Matter
Claims 1-4, 6-11, 13-18, and 20-21, are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-4, 6-11, 13-18, and 20-21, were carefully reviewed and a search with regards to independent claims 1, 8, and 15 has been made. Accordingly, those claims are believed to be distinct from the prior arts searched.
Regarding Claims 1-4, 6-11, 13-18, and 20-21, specifically independent claims 1, 8, and 15,  the prior art searched was found to neither anticipate nor suggest a method implemented on at least one machine including at least one processor, memory, and communication platform capable of connecting to a network for LED display, the method comprising: receiving, at a data transfer unit, a first signal signaling a timing for a next data transfer; in response to the first signal, transferring, by the data transfer unit, a current bit-based image block stored in a memory, via a bus connected thereto, to one of a pair of two alternate buffers pointed to by a write buffer pointer, and toggling the write buffer pointer to point to another one of the pair of two alternate buffers, to where a next bit-based image block 1s to be transferred; receiving, at a refreshing processor, a second signal signaling the timing for refreshing the LED display; and in response to the second signal, retrieving, by the refreshing processor, a bit-based image block previously transferred in the another one of the pair of two alternate buffers pointed to by a read buffer pointer, toggling the read buffer pointer to point to the one of the pair of two alternate buffers, from where the transferred current bit-based image block is ready to be retrieved, sequencing, by executing microcodes for a connection type of panels within the LED display, the bit-based image block, resulting in a sequenced image block, and refreshing lights of the LED display using the sequenced image block, wherein the first signal and the second signal are synchronously timed so that the data transfer unit and the refresh processor are synchronously operating on the pair of two alternate buffers.
The most relevant arts searched, Valois, etc. (US 20100084992 A1), modified by Chemel, etc. (US 7495671 B2), Gutierrez, etc. (US 20120159128 A1), and Tsuji (US 20020163513 A1), teach that a method implemented on at least one machine including at least one processor, memory, and communication platform capable of connecting to a network for LED display, the method comprising: receiving, at a data transfer unit, a first signal signaling a timing for a next data transfer; in response to the first signal, transferring, by the data transfer unit, a current bit-based image block stored in a memory, via a bus connected thereto, to one of a pair of two alternate buffers pointed to by a write buffer pointer, and toggling the write buffer pointer to point to another one of the pair of two alternate buffers, to where a next bit-based image block is to be transferred; receiving, at a refreshing processor, a second signal signaling the timing for refreshing the LED display; and in response to the second signal, retrieving, by the refreshing processor, a bit-based image block previously transferred in the another one of the pair of two alternate buffers pointed to by a read buffer pointer, toggling the read buffer pointer to point to the one of the pair of two alternate buffers, from where the transferred current bit-based image block is ready to be retrieved, refreshing lights of the LED display based on control signals generated based on the bit-based image block, wherein the first signal and the second signal are synchronously timed so that the data transfer unit and the refresh processor are synchronously operating on the pair of two alternate buffers. However, Valois, modified by Chemel, Gutierrez, and Tsuji, does not teaches every claimed limitation, especially the claimed limitation of "toggling the read buffer pointer to point to the one of the pair of two alternate buffers, from where the transferred current bit-based image block is ready to be retrieved, sequencing, by executing microcodes for a connection type of panels within the LED display, the bit-based image block, resulting in a sequenced image block, and refreshing lights of the LED display using the sequenced image block, wherein the first signal and the second signal are synchronously timed so that the data transfer unit and the refresh processor are synchronously operating on the pair of two alternate buffers” (emphasis added).

It is viewed that any of the previously cited references or any of the prior art searched, in part or in whole, cannot be combined in such a way to render the claimed invention obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON G LIU whose telephone number is (571)270-0382. The examiner can normally be reached Monday - Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GORDON G LIU/Primary Examiner, Art Unit 2612